              Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 1 of 18




                                                                   HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                            FOR THE
 8                              WESTERN DISTRICT OF WASHINGTON
 9   JOHNNY B. DELASHAW, JR.,
                                                          Civil Action No. 2:18-cv-00537 JLR
10                                 Plaintiff,
                                                          JOINT STATEMENT OF SWEDISH AND
11          vs.                                           ALL PARTIES REGARDING SWEDISH’S
                                                          PROPOSED REDACTIONS TO THE
12   SEATTLE TIMES COMPANY, and CHARLES                   COURT’S PROVISIONALLY SEALED
     COBBS,                                               ORDER ON DEFENDANTS’ MOTIONS
13                                                        FOR SUMMARY JUDGMENT
                                   Defendants.
14

15
                                            I.   INTRODUCTION
16

17          Non-party Swedish Health Services (“Swedish”) and the parties to this action jointly
18   submit this statement setting forth Swedish’s proposed redactions to Dkt. 160 (Provisionally
19   Sealed Order on Defendants’ Motions for Summary Judgment) as well as all objections to those
20   proposed redactions. This joint statement is submitted pursuant to the Court’s direction. See Dkt.
21   160 at 76-77. The parties and Swedish have met and conferred but do not agree on the redactions
22   proposed by Swedish. Therefore, the parties and Swedish hereby submit “competing statements
23   indicating the portions of the order they seek to have redacted and on what basis.” Id. For the
24   Court’s convenience, the competing statements are all included herein. Also, per the Court’s
25


                                                                                    CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                      1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                 Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
      SEALED ORDER – Page 1                                                          Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
              Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 2 of 18




 1   direction, attached as Exhibit A is a “proposed redacted order that incorporates the redactions

 2   requested in” this statement by Swedish. Id.

 3                            II.   LEGAL AUTHORITY AND ARGUMENT

 4          Swedish seeks to redact twelve (12) separate portions of Dkt. 166. The Seattle Times and

 5   Dr. Cobbs oppose the redactions proposed by Swedish. Dr. Delashaw does not seek to redact any

 6   portion of the order.

 7          The overall positions of Swedish and the Seattle Times are as follows, followed by

 8   positions specific to each requested redaction:

 9          Swedish Overall Position:

10          Swedish’s proposed redactions all directly quote or relate to exhibits which this Court has

11   already sealed at Swedish’s request under the 9th Circuit’s “compelling reasons” standard. See

12   Dkt. 155; see also, e.g., Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

13   2006). Swedish as a third party who produced these documents and information in good faith

14   response to a third-party subpoena, and subject to a protective order (Dkt. 46), has demonstrated

15   that there are compelling reasons to maintain the seal.

16          Seattle Times Overall Position:

17          “When deciding a motion to seal, courts ‘start with a strong presumption in favor of access

18   to court records.’ Foltz v. State Farm. Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).”

19   Order on Motions to Seal, Dkt #155 at 3. “A party asserting good cause bears the burden, for each

20   particular document it seeks to protect, of showing that specific prejudice or harm will result if no

21   protective order is granted.” Foltz, 331 F.3d at 1130. “Broad allegations of harm, unsubstantiated

22   by specific examples or articulated reasoning, do not satisfy the Rule 26(c) test.” Id. (quotation

23   mark, brackets & citation omitted). This is particularly true in the case of a summary judgment

24   order because it “adjudicates substantive rights and serves as a substitute for trial.” Id. at 1135

25   (quotation marks & citation omitted).


                                                                                       CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                         1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                    Seattle, Washington 98154-1051
                                                                                        Tel (206) 625-8600
      SEALED ORDER – Page 2                                                             Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
              Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 3 of 18




 1           Swedish has not met its high burden of proving that compelling reasons require redacting

 2   any of this Court’s Summary Judgment Order and that a specific prejudice or harm will result if

 3   the Summary Judgment Order is published in full in the open court file. Because Swedish does not

 4   demonstrate good cause, The Seattle Times objects to Swedish’s motion to redact any portion of

 5   the Summary Judgment Order.

 6                   Proposed Redactions and Competing Statements of the Parties

 7          1. Dkt. 160 at 22:9.

 8          Swedish Position:

 9          This requested redaction is an excerpt from an exhibit which the Court has already sealed at

10   Swedish’s request. See Dkt. 155 (Ex. 5) (End of Employment Agreement). In support of its

11   argument for sealing the document pursuant to Paragraph 4.3 of the Stipulated Protective Order

12   entered by the Court in this action on September 17, 2018 (Dkt. 46), Swedish pointed out that the

13   document contains confidential and proprietary information regarding Swedish’s compensation of

14   neurosurgeons. Swedish further argued inter alia that as a non-party that produced confidential

15   and/or proprietary documents in good faith compliance with a subpoena and reliance on a protective

16   order, it met the Ninth Circuit’s “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g.,

17   Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Swedish now reasserts

18   these grounds for maintaining the seal on the exhibit and redacting any reference to excerpts

19   therefrom in the public record.

20          Seattle Times Position:

21          Swedish moves that the Court redact the amount of severance Swedish paid Delashaw in

22   exchange for his agreement never to again be employed by Swedish. The Court agreed to seal the

23   severance agreement, “although the Court [was] underwhelmed by Swedish’s support for its

24   argument that disclosure of Dr. Delashaw’s end-of-employment agreement would cause competitive

25   harm to Swedish” and “the Court note[d] that a majority of the information in the end-of-


                                                                                     CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                       1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
      SEALED ORDER – Page 3                                                           Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 4 of 18




 1   employment agreement is not relevant to this lawsuit, meaning that the public interest in accessing

 2   th[i]s document[] is not particularly strong.” Order on Motions to Seal, Dkt #155 at 8:15-9:1.

 3   However, in its dispositive Summary Judgment Order, the Court stated the amount of the severance.

 4   This specific information is now both relevant and material to Delashaw’s assertion in this lawsuit

 5   that he was harmed in his resignation from Swedish and does not reveal any trade secret or other

 6   information that could possibly cause competitive harm to Swedish. See id. at 9:15-16 (“the court

 7   concludes that Dr. Delashaw cannot keep high-level information about his compensation out of the

 8   public record”). While it is information that Swedish would prefer not be made public, that is not

 9   proper justification for redacting a dispositive ruling. See, e.g., Foltz¸331 F.3d at 1137 (“This

10   disclosure might harm State Farm by exposing it to additional liability and litigation, … but a litigant

11   is not entitled to the court’s protection from this type of harm.”).

12          Dr. Cobbs Position:

13          Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

14   sealing.

15          Dr. Delashaw Position:

16          Dr. Delashaw does not seek to redact any portion of the order.

17

18          2. Dkt. 160 at 22:21-22; 23:1-4.

19          Swedish Position:

20          This requested redaction is a block quote excerpt from an exhibit which the Court has already

21   sealed. See Dkt. 155 (Ex. 9) (First Employment Contract). In support of its argument for sealing

22   the document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in

23   this action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains

24   confidential and proprietary information regarding Swedish’s compensation of neurosurgeons.

25   Swedish further argued inter alia that as a non-party that produced confidential and/or proprietary


                                                                                       CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                         1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                    Seattle, Washington 98154-1051
                                                                                        Tel (206) 625-8600
      SEALED ORDER – Page 4                                                             Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                 Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 5 of 18




 1   documents in good faith compliance with a subpoena and reliance on a protective order, it met the

 2   Ninth Circuit’s “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City

 3   & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Swedish now reasserts these grounds for

 4   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

 5   record.

 6             Seattle Times Position:

 7             Swedish moves that the Court redact the Court’s description of the relevant portions of

 8   Delashaw’s employment contracts, the two fair market value analyses that Swedish commissioned

 9   to justify his enormous compensation, and four-year old documents regarding the productivity of

10   former SNI surgeons. See Ex. A at 22:21-23:4, 23:5-6, 23:16-24:1, 24:2-3, 24:6-8, 24:13-15,

11   24:16, 24:20-22, 25:1-4, 25:9-11, 25:13-26:1, 26:2-4, 26:9-16. In sealing the underlying contracts,

12   this Court ruled that it did so “[a]lthough the court finds that Swedish’s support for its argument

13   that public release of these contracts will yield competitive harm is relatively thin” and noted “that

14   much of the information contained in the employment contracts is not relevant to this lawsuit,

15   which limits the public interest in these contracts.” Order on Motions to Seal, Dkt #155 at 7:16-

16   18, 8:1-3. Not only are the Court’s descriptions of the several provisions from the contracts and

17   the fair market value and productivity reports relevant to the Court’s Summary Judgment Order,

18   but they concern Delashaw’s only remaining claim against The Seattle Times. They also concern

19   contracts that are now between four and seven years old and not fairly subject to a trade secret

20   claim. And, they concern contractual provisions that appear in the Cobbs employment contract

21   filed four months ago in the open court record. Compare SJ Order at 25:9-11 & 26:2-4 with

22   Goldman Decl., Dkt #108-23 at 5 (explicitly prohibiting an above-90th-percentile payout unless

23   “productivity also exceeds the 90th percentile of the most current Fair Market Survey and

24   Production data”). Counsel for Swedish is of record on the Court’s ECF system in this lawsuit and

25   received immediate notice of (and responded to) the open court filing that cited to the Cobbs


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 5                                                            Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 6 of 18




 1   contract. See Seattle Times’ Mot. for Summ. J., Dkt #106 at 14 n.62. Moreover, as reflected in the

 2   fair market value analyses, Swedish, like other major hospitals, shares the amount it pays its

 3   doctors and their associated productivity, for use by their peers. That is how hospitals determine if

 4   they are paying “fair market value.” The amount of compensation and production is not

 5   information that Swedish hides from its competitors. See Goldman Decl., Dkt #110, Ex. 14 at 3

 6   (bottom three lines of last paragraph); id. at 9-15. The proposed redactions from the Summary

 7   Judgment Order make this portion of that Order unintelligible to the public.

 8          Dr. Cobbs Position:

 9          Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

10   sealing.

11          Dr. Delashaw Position:

12          Dr. Delashaw does not seek to redact any portion of the order.

13

14          3. Dkt. 160 at 23:5-6.

15          Swedish Position:

16          This requested redaction cites to an exhibit which the Court has already sealed. See Dkt. 155

17   (Ex. 11) (Second Employment Contract In support of its argument for sealing the document pursuant

18   to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this action on September

19   17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential and proprietary

20   information regarding Swedish’s compensation of neurosurgeons. Swedish further argued inter alia

21   that as a non-party that produced confidential and/or proprietary documents in good faith compliance

22   with a subpoena and reliance on a protective order, it met the Ninth Circuit’s “compelling reasons”

23   standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172,

24   1178 (9th Cir. 2006). Swedish now reasserts these grounds for maintaining the seal on the exhibit

25   and redacting any reference to excerpts therefrom in the public record.


                                                                                     CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                       1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
      SEALED ORDER – Page 6                                                           Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                 Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 7 of 18




 1             Seattle Times Position:

 2             See supra No. 2.

 3             Dr. Cobbs Position:

 4             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

 5   sealing.

 6             Dr. Delashaw Position:

 7             Dr. Delashaw does not seek to redact any portion of the order.

 8

 9             4. Dkt. 160 at 23:16-19; 24:1-3.

10             Swedish Position:

11             This requested redaction is to multiple excerpts from an exhibit which the Court has already

12   sealed. See Dkt. 155 (Ex. 13) (Third Employment Contract). In support of its argument for sealing

13   the document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in

14   this action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains

15   confidential and proprietary information regarding Swedish’s compensation of neurosurgeons.

16   Swedish further argued inter alia that as a non-party that produced confidential and/or proprietary

17   documents in good faith compliance with a subpoena and reliance on a protective order, it met the

18   Ninth Circuit’s “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City

19   & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Swedish now reasserts these grounds for

20   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

21   record.

22             Seattle Times Position:

23             See supra No. 2.

24

25


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 7                                                            Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                 Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 8 of 18




 1             Dr. Cobbs Position:

 2             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

 3   sealing.

 4             Dr. Delashaw Position:

 5             Dr. Delashaw does not seek to redact any portion of the order.

 6

 7             5. Dkt. 160 at 24:6-9.

 8             Swedish Position:

 9             This requested redaction is an excerpt from an exhibit which the Court has already sealed.

10   See Dkt. 155 (Ex. 22) (Fourth Employment Contract). In support of its argument for sealing the

11   document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this

12   action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential

13   and proprietary information regarding Swedish’s compensation of neurosurgeons. Swedish further

14   argued inter alia that as a non-party that produced confidential and/or proprietary documents in good

15   faith compliance with a subpoena and reliance on a protective order, it met the Ninth Circuit’s

16   “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of

17   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).           Swedish now reasserts these grounds for

18   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

19   record.

20             Seattle Times Position:

21             See supra No. 2.

22             Dr. Cobbs Position:

23             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

24   sealing.

25


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 8                                                            Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                 Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 9 of 18




 1             Dr. Delashaw Position:

 2             Dr. Delashaw does not seek to redact any portion of the order.

 3

 4             6. Dkt. 160 at 24:13-16

 5             Swedish Position:

 6             This requested redaction is to multiple excerpts from an exhibit which the Court has already

 7   sealed. See Dkt. 155 (Ex. 14) (Fair Market Valuation). In support of its argument for sealing the

 8   document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this

 9   action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential

10   and proprietary information regarding Swedish’s compensation of neurosurgeons. Swedish further

11   argued inter alia that as a non-party that produced confidential and/or proprietary documents in good

12   faith compliance with a subpoena and reliance on a protective order, it met the Ninth Circuit’s

13   “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of

14   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).           Swedish now reasserts these grounds for

15   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

16   record.

17             Seattle Times Position:

18             See supra No. 2.

19             Dr. Cobbs Position:

20             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

21   sealing.

22             Dr. Delashaw Position:

23             Dr. Delashaw does not seek to redact any portion of the order.

24

25             7. Dkt. 160 at 24:20-22; 25:1-4.


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 9                                                            Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 10 of 18




 1             Swedish Position:

 2             This requested redaction is to multiple excerpts from an exhibit which the Court has already

 3   sealed. See Dkt. 155 (Ex. 14) (Fair Market Valuation). In support of its argument for sealing the

 4   document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this

 5   action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential

 6   and proprietary information regarding Swedish’s compensation of neurosurgeons. Swedish further

 7   argued inter alia that as a non-party that produced confidential and/or proprietary documents in good

 8   faith compliance with a subpoena and reliance on a protective order, it met the Ninth Circuit’s

 9   “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of

10   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).           Swedish now reasserts these grounds for

11   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

12   record.

13             Seattle Times Position:

14             See supra No. 2.

15             Dr. Cobbs Position:

16             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

17   sealing.

18             Dr. Delashaw Position:

19             Dr. Delashaw does not seek to redact any portion of the order.

20

21             8. Dkt. 160 at 25:9-11.

22             Swedish Position:

23             This requested redaction is an excerpt from an exhibit which the Court has already sealed.

24   See Dkt. 155 (Ex. 13) (Third Employment Contract). In support of its argument for sealing the

25   document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 10                                                           Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 11 of 18




 1   action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential

 2   and proprietary information regarding Swedish’s compensation of neurosurgeons. Swedish further

 3   argued inter alia that as a non-party that produced confidential and/or proprietary documents in good

 4   faith compliance with a subpoena and reliance on a protective order, it met the Ninth Circuit’s

 5   “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of

 6   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).            Swedish now reasserts these grounds for

 7   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

 8   record.

 9             Seattle Times Position:

10             See supra No. 2.

11             Dr. Cobbs Position:

12             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

13   sealing.

14             Dr. Delashaw Position:

15             Dr. Delashaw does not seek to redact any portion of the order.

16

17             9. Dkt. 160 at 25:13-22; 26:1-4.

18             Swedish Position:

19             This requested redaction is to multiple exhibits which the Court has already sealed. See Dkt.

20   155 (Exs. 21, 22) (Fair Market Valuation and Fourth Employment Contract In support of its

21   argument for sealing the document pursuant to Paragraph 4.3 of the Stipulated Protective Order

22   entered by the Court in this action on September 17, 2018 (Dkt. 46), Swedish pointed out that the

23   document contains confidential and proprietary information regarding Swedish’s compensation of

24   neurosurgeons. Swedish further argued inter alia that as a non-party that produced confidential

25   and/or proprietary documents in good faith compliance with a subpoena and reliance on a protective


                                                                                       CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                         1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                    Seattle, Washington 98154-1051
                                                                                        Tel (206) 625-8600
      SEALED ORDER – Page 11                                                            Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 12 of 18




 1   order, it met the Ninth Circuit’s “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g.,

 2   Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Swedish now reasserts

 3   these grounds for maintaining the seal on the exhibit and redacting any reference to excerpts

 4   therefrom in the public record.

 5          Seattle Times Position:

 6          See supra No. 2.

 7          Dr. Cobbs Position:

 8          Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

 9   sealing.

10          Dr. Delashaw Position:

11          Dr. Delashaw does not seek to redact any portion of the order.

12

13          10. Dkt. 160 at 26:9-16.

14          Swedish Position:

15          This requested redaction is to multiple excerpts from exhibits which the Court has already

16   sealed, in addition to compensation and internal billing figures. See Dkt. 155 (Exs. 24, 26) (Third

17   Party Compensation Documents and Employment Contract). In support of its argument for sealing

18   the document pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in

19   this action on September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains

20   confidential and proprietary information regarding Swedish’s compensation of neurosurgeons.

21   Swedish further argued inter alia that as a non-party that produced confidential and/or proprietary

22   documents in good faith compliance with a subpoena and reliance on a protective order, it met the

23   Ninth Circuit’s “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City

24   & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Swedish now reasserts these grounds for

25


                                                                                     CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                       1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
      SEALED ORDER – Page 12                                                          Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 13 of 18




 1   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

 2   record.

 3             Seattle Times Position:

 4             See supra No. 2.

 5             Dr. Cobbs Position:

 6             Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

 7   sealing.

 8             Dr. Delashaw Position:

 9             Dr. Delashaw does not seek to redact any portion of the order.

10

11             11. Dkt. 160 at 27:13-16.

12             Swedish Position:

13             This requested redaction is an excerpt from an exhibit which the Court has already sealed.

14   See Dkt. 155 (Ex. 34) (Moss Adams Report). In support of its argument for sealing the document

15   pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this action on

16   September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential and

17   proprietary information regarding Swedish’s compensation of neurosurgeons. Swedish further

18   argued inter alia that as a non-party that produced confidential and/or proprietary documents in good

19   faith compliance with a subpoena and reliance on a protective order, it met the Ninth Circuit’s

20   “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of

21   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).           Swedish now reasserts these grounds for

22   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

23   record.

24

25


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 13                                                           Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 14 of 18




 1          Seattle Times Position:

 2          Swedish moves that the Court redact the Court’s three-sentence description, see Ex. A at

 3   27:13-16, 44:9-11, of “an analysis conducted by Moss Adams, LLP containing a detailed analysis

 4   of Swedish’s physician billing and coding mechanisms.” Order on Motions to Seal, Dkt #155 at

 5   9:11-12. The Court’s three-sentence description of the Moss Adams Report is equivalent in

 6   substance to all of the remainder of that paragraph from the Summary Judgment Order which

 7   Swedish does not – and cannot – request be redacted. See Ex. A at 27:10-13, 27:17-28:8. Notably,

 8   the Court’s three-sentence description of the Moss Adams report does not reveal any “confidential

 9   and proprietary information regarding Swedish’s compensation of neurosurgeons” as Swedish

10   alleges above as its basis for redacting this information.

11          Dr. Cobbs Position:

12          Dr. Cobbs agrees with the Seattle Times that Swedish has not met the standards required for

13   sealing.

14          Dr. Delashaw Position:

15          Dr. Delashaw does not seek to redact any portion of the order.

16

17          12. Dkt. 160 at 44:9-11.

18          Swedish Position:

19          This requested redaction is an excerpt from an exhibit which the Court has already sealed.

20   See Dkt. 155 (Ex. 34) (Moss Adams Report). In support of its argument for sealing the document

21   pursuant to Paragraph 4.3 of the Stipulated Protective Order entered by the Court in this action on

22   September 17, 2018 (Dkt. 46), Swedish pointed out that the document contains confidential and

23   proprietary information regarding Swedish’s compensation of neurosurgeons. Swedish further

24   argued inter alia that as a non-party that produced confidential and/or proprietary documents in good

25   faith compliance with a subpoena and reliance on a protective order, it met the Ninth Circuit’s


                                                                                     CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                       1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
      SEALED ORDER – Page 14                                                          Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 15 of 18




 1   “compelling reasons” standard. See Dkt. 122 at 2-5; see also, e.g., Kamakana v. City & Cty. Of

 2   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).           Swedish now reasserts these grounds for

 3   maintaining the seal on the exhibit and redacting any reference to excerpts therefrom in the public

 4   record.

 5             Seattle Times Position:

 6             See supra No. 11.

 7             Dr. Cobbs Position:

 8             Dr. Delashaw Position:

 9             Dr. Delashaw does not seek to redact any portion of the order.

10

11

12             DATED this 25th day of June, 2020.

13
      CORR CRONIN LLP                                     HARRIGAN LEYH FARMER & THOMSEN
14                                                        LLP
15

16    s/ Kevin C. Baumgardner                             s/ Kristin E. Ballinger
      Kevin C. Baumgardner, WSBA No. 14263                Arthur W. Harrigan, Jr., WSBA No. 1751
17    Steven W. Fogg, WSBA No. 23528                      Tyler L. Farmer, WSBA No. 39912
      Jeff Bone, WSBA No. 43965                           Kristin E. Ballinger, WSBA No. 28253
18    Attorneys for Swedish Health Services               Caitlin B. Pratt, WSBA No. 48422
19    1001 Fourth Avenue, Suite 3900                      999 Third Avenue, Ste. 4400
      Seattle, WA 98154                                   Seattle, WA 98104
20    Phone: (206) 625-8600                               Phone: (206) 625-8600
      Attorneys for Swedish Health Services               Attorneys for Plaintiff Johnny B. Delashaw, Jr.
21

22

23

24

25


                                                                                      CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
      SEALED ORDER – Page 15                                                           Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
            Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 16 of 18




     McNAUL EBEL NAWROT & HELGREN           SUMMIT LAW GROUP PLLC
 1   PLLC
 2
     s/ Malaika M. Eaton                    s/ Jessica L. Goldman
 3   Malaika M. Eaton, WSBA No. 32837       Jessica L. Goldman, WSBA No. 21856
     Jehiel I. Baer, WSBA No. 46951         Christopher T. Wion, WSBA No. 33207
 4   600 University Street, Suite 2700      Tanya Nesbitt, WSBA #56122
     Seattle, WA 98101                      315 Fifth Avenue South, Suite 1000
 5   Telephone: (206) 467-1816              Seattle, WA 98104
     meaton@mcnaul.com                      Telephone: (206) 676-7000
 6   jbaer@mcnaul.com
                                            Fax: (206) 676-7001
 7   Attorneys for Defendant Charles Cobb   jessicag@summitlaw.com
                                            chrisw@summitlaw.com
 8                                          tanyan@summitlaw.com
 9                                          Attorneys for Defendant Seattle Times
10                                          Company

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                       CORR CRONIN LLP
     JOINT STATEMENT REGARDING PROPOSED                          1001 Fourth Avenue, Suite 3900
     REDACTIONS TO THE COURT’S PROVISIONALLY                     Seattle, Washington 98154-1051
                                                                        Tel (206) 625-8600
     SEALED ORDER – Page 16                                             Fax (206) 625-0900
     (CASE NO. 2:18-cv-00537 JLR)
             Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 17 of 18




 1                                   DECLARATION OF SERVICE

 2          The undersigned declares as follows:

 3          1.     I am employed at Corr Cronin LLP, attorneys for Swedish Health Services herein.

 4          2.     I hereby certify that on this day I electronically filed the foregoing with the Clerk of

 5   the Court using the CM/ECF system which will send notification of such filing to the following:

 6           Arthur W. Harrigan, Jr.                           Irwin H. Schwartz
 7           Tyler L. Farmer                                   Law Offices of Irwin H. Schwartz
             Kristin E. Ballinger                              999 Third Avenue, Ste.4400
 8           Caitlin B. Pratt                                  Seattle, WA 98104
             Harrigan Leyh Farmer & Thomsen LLP                Email : irwin@ihschwartz.com
 9           999 Third Avenue, Ste. 4400
             Seattle, WA 98104
10           Email: arthurh@harriganleyh.com
11                   tylerf@harriganleyh.com
                     kristinb@harriganleyh.com
12                   caitlinp@harriganleyh.com
             Attorneys for Plaintiff                           Attorneys for Plaintiff
13
             Malaika M. Eaton                                  John Q. Somerville
14
             Jehiel I. Baer                                    Somerville, LLC
15           McNaul Ebel Nawrot & Helgren PLLC                 300 Richard Arrington Jr. Blvd. N., Ste.
             600 University Street, Ste. 2700                  710
16           Seattle, WA 98101                                 Birmingham, AL 35203
             Email: meaton@mcnaul.com                          Email: JQS@Somervillellc.com
17                    jbaer@mcnaul.com
             Attorneys for Defendant Charles Cobb              Attorneys for Defendant Charles Cobb
18

19           Jessica L. Goldman
             Christopher T. Wion
20           Tanya Nesbitt, WSBA #56122
             Summit Law Group
21           315 Fifth Avenue South, Suite 1000
             Seattle, WA 98104
22
             Phone: (206) 676-7019
23           Email: jessicag@summitlaw.com
                     chrisw@summitlaw.com
24
             Attorneys for Defendant Seattle Times
25


                                                                                     CORR CRONIN LLP
      JOINT STATEMENT REGARDING PROPOSED                                       1001 Fourth Avenue, Suite 3900
      REDACTIONS TO THE COURT’S PROVISIONALLY                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
      SEALED ORDER – Page 17                                                          Fax (206) 625-0900
      (CASE NO. 2:18-cv-00537 JLR)
                        Case 2:18-cv-00537-JLR Document 180 Filed 06/25/20 Page 18 of 18




     1              I declare under penalty of perjury under the laws of the state of Washington that the foregoing

     2     is true and correct.

     3              DATED this 25th day of June, 2020, at Seattle, Washington.

     4

     5                                                    s/ Melinda R. Sullivan
                                                          Melinda R. Sullivan
     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                                                                                             CORR CRONIN LLP
             JOINT STATEMENT REGARDING PROPOSED                                        1001 Fourth Avenue, Suite 3900
             REDACTIONS TO THE COURT’S PROVISIONALLY                                   Seattle, Washington 98154-1051
                                                                                              Tel (206) 625-8600
             SEALED ORDER – Page 18                                                           Fax (206) 625-0900
             (CASE NO. 2:18-cv-00537 JLR)
1466 00001 kf257n28mg
